IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                                No. 07-40009
                              Summary Calendar                          September 27, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ERWIN EUGENE SEMIEN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:05-CR-158-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Erwin Eugene Semien appeals his conviction and sentence for conspiracy
to possess with the intent to distribute less than 500 grams of cocaine,
possession with the intent to distribute less than 500 grams of cocaine,
possession   with   the   intent   to   distribute   less   than   50    grams     of
methamphetamine, and possession of a firearm by a felon. Semien argues that
the evidence is insufficient to support his convictions. He contends that no one
saw him give narcotics to Clint Larive, and there is no evidence of a conspiracy.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40009

He also argues that numerous people had access to the narcotics and the
firearms that were seized.
      Testimony established that Larive distributed cocaine and that he traveled
to the location on County Road 154 between narcotics transactions. A search of
the premises resulted in the seizure of large amounts of cocaine and
methamphetamine as well as drug paraphernalia. There was evidence that
Semien owned this property and owned or leased the vehicles on this property.
Further, photographs of Larive were found in Semien’s residence. Thus, the
evidence is sufficient to established that Larive engaged in a conspiracy with
Semien to distribute cocaine.
      Although Semien argues that numerous people had access to the cocaine,
methamphetamine, and firearms, it is reasonable to infer that Semien had
knowledge of and access to the contraband. See United States v. Mergerson, 4
F.3d 337, 349 (5th Cir. 1993). Thus, a reasonable trier of fact could have found
Semien guilty of all the charges beyond a reasonable doubt. See United States
v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2